Title: To Benjamin Franklin from Edme-Jacques Genet, 21 May 1780
From: Genet, Edme-Jacques
To: Franklin, Benjamin


A Versailles ce 21. mai 1780
J’ai remis, Monsieur, à Mgr. le Cte. de Vergennes une traduction de la piece en langue angloise ci jointe. Le ministre m’a ordonné de vous en envoyer une copie que je joins pareillement ici, avec quelques gazettes Américaines, en attendant les autres que je vous ferai passer Successivement. J’ai l’honeur d’etre avec un sincere attachement Monsieur Votre très humble et très obéissant Serviteur
Genet
 
Notation: M. Genet Versailles 21. may 1780.
